     Case 3:19-cv-01895-L-BGS Document 4 Filed 10/30/19 PageID.16 Page 1 of 4


 1 AARON N. COLBY (State Bar No. 247339)
    aaroncolby@dwt.com
 2 KYLE KLEIN (State Bar No. 311756)
    kyleklein@dwt.com
 3 DAVIS WRIGHT TREMAINE LLP
   865 South Figueroa Street, 24th Floor
 4 Los Angeles, California 90017-2566
   Telephone: (213) 633-6800
 5 Fax: (213) 633-6899
 6 Attorneys for Defendant
   VALLEY PARKWAY – VINEYARD LLC
 7
 8
 9                                        UNITED STATES DISTRICT COURT
10                                   SOUTHERN DISTRICT OF CALIFORNIA
11
12 JAMES RUTHERFORD, an individual,                      Case No. 3:19-cv-01895-L-BGS
13                                        Plaintiff,     STIPULATION TO EXTEND TIME
                                                         TO RESPOND TO COMPLAINT
14              vs.                                      BY NOT MORE THAN 30 DAYS
15 VALLEY PARKWAY – VINEYARD                             Assigned to the Hon. M. James Lorenz
   LLC, a California limited liability                   Courtroom 5B (5th Floor)
16 company; and DOES 1-10, inclusive,
17                                        Defendants.    Action Filed: October 1, 2019
                                                         Current Response Deadline: Oct. 29,
18                                                                 2019
                                                         New Response Deadline: Nov. 28, 2019
19
20
21
22
23
24
25
26
27
28

       STIPULATION TO EXTEND TIME TO RESPOND
       Case No. 3:19-cv-01895-L-BGS
       4822-4440-0811v.1 0113024-000005
     Case 3:19-cv-01895-L-BGS Document 4 Filed 10/30/19 PageID.17 Page 2 of 4


 1              STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT
 2              This stipulation is entered into by and between Plaintiff James Rutherford
 3 (“Plaintiff”) and Defendant Valley Parkway – Vineyard LLC (“Defendant”),
 4 through and by their respective attorneys of record, with reference to the following
 5 facts:
 6                   1. Plaintiff filed the Complaint in this action on October 1, 2019.
 7                   2. Defendant was served with the Complaint on October 8, 2019.
 8                   3. Accordingly, Defendant’s response to the initial Complaint is due on
 9                        October 29, 2019, pursuant to Federal Rule of Civil Procedure
10                        12(a)(1)(A)(i).
11                   4. Plaintiff has agreed to extend Defendant’s time to respond to the initial
12                        complaint by no more than 30 days, which will not alter the date of any
13                        event or deadline already fixed by Court Order.
14              NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED that
15 the deadline for Defendant to respond to the initial Complaint is continued by not
16 more than 30 days to November 28, 2019.
17
18 DATED: October 30, 2019                           DAVIS WRIGHT TREMAINE LLP
19
                                                     By: /s/ Kyle P. Klein
20                                                              AARON N. COLBY
                                                                  KYLE P. KLEIN
21                                                     Attorneys for Defendant
                                                       VALLEY PARKWAY – VINEYARD
22                                                     LLC
23
24 DATED: October 30, 2019                           MANNING LAW, APC
25                                                   By: /s/ Craig Cote
                                                          JOSEPH R. MANNING JR. Esq.
26                                                              CRAIG COTE, Esq.
                                                       Attorneys for Plaintiff
27                                                     JAMES RUTHERFORD
28
                                                      1                      DAVIS WRIGHT TREMAINE LLP
       STIPULATION TO EXTEND TIME TO RESPOND                                    865 S. FIGUEROA ST, SUITE 2400
       Case No. 3:19-cv-01895-L-BGS                                          LOS ANGELES, CALIFORNIA 90017-2566
                                                                                          (213) 633-6800
       4822-4440-0811v.1 0113024-000005                                                 Fax: (213) 633-6899
     Case 3:19-cv-01895-L-BGS Document 4 Filed 10/30/19 PageID.18 Page 3 of 4


 1                                        SIGNATURE ATTESTATION
 2              I hereby attest that all signatories listed above, on whose behalf this
 3 stipulation is submitted, concur in the filing’s content and have authorized the
 4 filing.
 5 DATED: October 30, 2019                         DAVIS WRIGHT TREMAINE LLP
 6
                                                   By: /s/ Kyle P. Klein
 7                                                             AARON N. COLBY
                                                                 KYLE P. KLEIN
 8                                                           Attorneys for Defendant
                                                   VALLEY PARKWAY – VINEYARD LLC
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    2                        DAVIS WRIGHT TREMAINE LLP
       STIPULATION TO EXTEND TIME TO RESPOND                                   865 S. FIGUEROA ST, SUITE 2400
       Case No. 3:19-cv-01895-L-BGS                                         LOS ANGELES, CALIFORNIA 90017-2566
                                                                                         (213) 633-6800
       4822-4440-0811v.1 0113024-000005                                                Fax: (213) 633-6899
     Case 3:19-cv-01895-L-BGS Document 4 Filed 10/30/19 PageID.19 Page 4 of 4


 1                                        CERTIFICATE OF SERVICE
 2 James Rutherford v. Valley Parkway – Vineyard LLC
 3 U.S.D.C. Southern District of California Case 3:19-cv-01895-L-BGS
 4              I the undersigned, declare:
 5        At the time of service, I was over 18 years of age and not a party to this
 6 action. I am employed in the County of Los Angeles, State of California. My
   business address is 865 S. Figueroa Street, Suite 2400, Los Angeles, CA 90017.
 7
          On October 30, 2019, I served true copies of the following documents
 8
   described as: STIPULATION TO EXTEND TIME TO RESPOND TO
 9 COMPLAINT BY NOT MORE THAN 30 DAYS on the interested parties in this
   action as follows:
10
11        BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed
   the documents with the Clerk of the Court by using the CM/ECF system.
12 Participants in the case who are registered CM/ECF users will be served by the
13 CM/ECF system. Participants in the case who are not registered CM/ECF users will
   be served by mail or by other means permitted by the court rules.
14
15        I declare under penalty of perjury under the laws of the United States of
   America that the foregoing is true and correct and that I am employed in the office
16 of a member of the bar of this Court at whose direction the service was made.
17
                Executed on October 30, 2019, at Los Angeles, California.
18
19
20
                                                           Kyle Klein
21
22
23
24
25
26
27
28
                                                    3                   DAVIS WRIGHT TREMAINE LLP
       STIPULATION TO EXTEND TIME TO RESPOND                               865 S. FIGUEROA ST, SUITE 2400
       Case No. 3:19-cv-01895-L-BGS                                     LOS ANGELES, CALIFORNIA 90017-2566
                                                                                     (213) 633-6800
       4822-4440-0811v.1 0113024-000005                                            Fax: (213) 633-6899
